522 F.2d 621
Delancy SCOTT, Appellant,v.UNITED STATES of America, Appellee.
No. 75-1099.
United States Court of Appeals,Eighth Circuit.
Submitted July 17, 1975.Decided Aug. 1, 1975.Rehearing Denied Aug. 22, 1975.

Thomas Wynne Morriss, St. Louis, Mo., filed brief for appellant.
Donald J. Stohr, U. S. Atty., and Richard E. Coughlin, Asst. U. S. Atty., St. Louis, Mo., filed brief for appellee.
Before GIBSON, Chief Judge, and LAY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
Petitioner appeals from a denial of his post-conviction petition filed under 28 U.S.C. § 2255.  The only issue raised on appeal relates to the proper authorization of special prosecuting attorneys appearing before a grand jury.  This issue has recently been decided by this Court wherein we held that the authorization by the Attorney General was proper.  See United States v. Agrusa, 8 Cir., 520 F.2d 370 (1975); United States v. DiGirlomo, 8 Cir., 520 F.2d 372 (1975) and United States v. Wrigley, 8 Cir., 520 F.2d 362 (1975).


2
The order denying the petition is affirmed.